UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
BING GUAN, GO NAKAMURA, MARK ABRAMSON,
KITRA CAHANA, and ARIANA DREHSLER,

                                        Plaintiffs,
                                                                                           Civil Action
                              -against-                                                    No. 19-CV-6570

                                                                                           (Chen, J.)
CHAD WOLF, Acting Secretary of the U.S. Department of
Homeland Security, in his official capacity; MARK MORGAN,
Acting Commissioner of U.S. Customs and Border Protection,
in his official capacity; MATTHEW ALBENCE, Acting
Director of U.S. Immigration and Customs Enforcement, in
his official capacity,

                                         Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                            NOTICE OF APPEARANCE

                    PLEASE TAKE NOTICE that Assistant United States Attorney Ekta R. Dharia

hereby enters an appearance in the above-captioned action as counsel for all Defendants.                          The

undersigned certifies that she is admitted to practice in this Court.                          This appearance is made

without any waiver to service, venue, or jurisdiction.

Dated: Brooklyn, New York
       November 27, 2019

                                                            RICHARD P. DONOGHUE
                                                            United States Attorney
                                                            Eastern District of New York
                                                            Attorney for Defendant United States of America
                                                            271-A Cadman Plaza East
                                                            Brooklyn, NY 11201

                                                  By:           /s/ Ekta R. Dharia
                                                            Ekta R. Dharia
                                                            Assistant U.S. Attorney
                                                            (718) 254-7520
                                                            ekta.dharia@usdoj.gov
